Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of Claims
In the amendment filed on January 13th, 2021, claims 1, 7 and 17 have been amended, claims 8 and 18 has been cancelled and no new claim has been added.  Therefore, claims 1-17, 19 and 20 are pending for examination.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/21 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 20180082413 A1) in view of Kakarula et al. (US 20040086152 A1) and Deng et al. (US 9454827 B2).

Saito however fails to teach the event level is higher than a predetermined value set differently over time by a user interface; wherein the event level indicated a degree of occurrence of an event, and is obtained by quantifying the event.  Kakarula on the other hand teaches an event level being a predetermined set value by the user to which the event level indicated a degree of occurrence of an event obtained by quantifying the event i.e. an event value that exceeds a difference threshold amount which can be pre-set based on the sensor, operator preference or CFA or variable depending on the light conditions of the image, the difference between the current image and the previous image is considered significant enough to indicate that an event has occurred in the current image. Upon the detection of an event, an event notification can be transmitted to provide data related to the event or the current image or otherwise inform monitoring personnel that an event has occurred. If the difference value does not exceed the difference threshold amount, no event is detected (Paragraph 38).  Kakarula goes on to elaborate the blocks of the whole image or only within the hot zone can be weighted in significance to allow for large changes to be detected in less important areas and small changes to be detected in more important areas. For example, the difference threshold amount for determining whether a change in a particular block rises to the level of an event can be dynamically set per block based on the significance of the block (Paragraph 11), which is indicative the event level indicated a degree of occurrence of an event obtained by quantifying the event.  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Kakarula’s teaching with Saito’s teaching in order to effectively set and decipher event readings to further avoid false alarms.
Saito modified fails to teach the predetermined values being set to change depending on time.  Deng on the other hand teaches the reference/threshold value of an event luminance detection on images that is updated/changed over a period of time (as a function of time) (Column 6, lines 22-26).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Deng’s teaching with Saito modified’s teaching in order to being able to effectively monitor the surveillance.
In regards to claim 2, Saito modified teaches the event level being calculated based on a preset maximum event level such as an extensive maximum level (Paragraphs 50, 56).	
In regards to claim 3, Saito modified teaches receiving a search request from a user in order to output the stored image corresponding to the event level satisfying the search request, link information matching the event level with the stored image is stored in the memory.  In other words, specific captured images are categorized and associated with event level(s).   For example in the occurrence of an earthquake, some images a calculated and categorized under “damaged”, other images may be categorized under “undamaged”, of which they may be retrieved accordingly.  Furthermore, in a case where data is input into an entry field and a search button is operated, a list of stores belonging to an area corresponding to the input data is displayed. In addition, in a case where data is input into an entry field and the operation button is operated, a list of stores having a store name corresponding to the input data is displayed (Paragraph 62).  
In regards to claim 4, Saito modified teaches an event comprising at least a shape detection event, a human body detection event and a door detection event such as humans, doors, shelves etc. (Paragraph 51).
In regards to claim 5, Saito modified teaches analyze the detected event; and store event contents obtained from the analyzed event along with the stored image (Paragraphs 51-53, 59).
In regards to claim 6, Saito modified teaches the processor bring configured to analyze the detected event by performing video analytics on the stored image to obtain the event contents such as pixel examination and changes over a time-lapse (Paragraph 50).

Claims 7-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 20180082413 A1) in view of Kein et al. (US 5909548) and Deng et al. (US 9454827 B2).

Saito teaches receiving a search request from a user in order to output the stored image corresponding to the event level satisfying the search request, link information matching the event level with the stored image is stored in the memory.  In other words, specific captured images are categorized and associated with event level(s).   For example in the occurrence of an earthquake, some images a calculated and categorized under “damaged”, other images may be categorized under “undamaged”, of which they may be retrieved accordingly.  Furthermore, in a case where data is input into an entry field and a search button is operated, a list of stores belonging to an area corresponding to the input data is displayed. In addition, in a case where data is input into an entry field and the operation button is operated, a list of stores having a store name corresponding to the input data is displayed, specific to images to damage thresholds within the various stores/buildings affected by the event (Paragraph 62); furthermore, Saito discloses more display techniques indicative of event levels associated with captured images (Paragraph 58).  
Saito fails to teach the user interface including an event selection section that allows the user to input a search requirement for a desired event level, and an event listing section in which a baseline is adjusted according to the desired event level.  Kein on the other hand teaches a user interface and display to which the user may search and customize the settings for an event alarm system that comprises a slide bar at 2578 controls the size of the spot 2572 used as a parameter setting for the spot light operational mode. As the slide bar is manipulated to the left, the size of the spot 2572 is reduced. Manipulating the slide bar to the right causes the spot size to be increased. Sensitivity setting options for the light tool are provided at 2580. The sensitivity parameters for the light tool constitute the thresholds for determining whether the change over from dark to light or light to dark has taken place, or whether the illuminated area to be detected in the spot light mode is sufficiently bright to constitute an event to be detected. If the "default" switch area is actuated by the user, then threshold settings considered to be optimal by the designers of the VR/PC unit are applied. The sensitivity level can also be adjusted by the user by manipulating the slide bar provided at 2580. Moving the slide bar to the left decreases the sensitivity, which decreases the risk of false alarms, while also increasing the risk that significant events will not be noted. Sliding the slide bar to the right increases the sensitivity, thereby reducing the risk that significant events will go unnoted, but also increasing the risk of false alarms. The "ADV" switch area allows the user to access a dialog box in which the various sensitivity parameters are unbundled and can be set separately from each other (Column 88, lines 1-17), hence the sliding bar visually differentiates between a first event and mild occurring event versus an emergency event that warrants attention.  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Kein’s teaching with Saito’s teaching in order to effectively set and decipher event readings to further avoid false alarms according to the user’s settings.
Saito modified fails to teach the predetermined values being set to change depending on time.  Deng on the other hand teaches the reference/threshold value of an event luminance detection on images that is updated/changed over a period of time (as a function of time) (Column 6, lines 22-26).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Deng’s teaching with Saito modified’s teaching in order to being able to effectively monitor the surveillance.
In regards to claim 8, Saito discloses the comparison unit 23 determines the situation of damage on the basis of a result of comparison of an image before the reference time (reference image) with an image captured after the reference time. For example, the comparison unit 23 calculates a differential amount between the images. The comparison unit can determine damage to be present in a case where the differential amount is larger than a threshold, and determine damage not to be present in a case where the differential amount is smaller than the threshold. In addition, the comparison unit 23 can also determine the degree of damage in proportion to the differential amount. In addition, the comparison unit 23 can also calculate a difference between pixel values for each pixel, determine the presence or absence of a change for each pixel by binarizing the difference, and determine the situation of damage on the basis of the percentage of the number of changed pixels to the whole number of pixels. In this case, the comparison unit 23 can determine damage not to be present in a case where the percentage of the changed pixels is lower than a threshold, and determine damage to be present in a case where the percentage of the changed pixels is larger than the threshold. In addition, by using a plurality of thresholds, the comparison unit 23 can also determine the damage as any one of extensive damage, moderate damage, and slight damage (Paragraph 50).  Hence with Saito’s teaching of categorizing images with their respective damage severity level(s) attributed to an event, and the capability of searching for these images and levels respectively (Paragraph 62).  One of ordinary skill in the art would then, understand the search requirement for at least one event attribute may have different values (pixel values) over time with respect to the severity of the damage and the image attached to the said.
In regards to claim 9, Saito teaches the processor being capable of read event contents related from the memory, i.e. acquiring event information is information, indicating a predetermined event, which is generated with the occurrence of the event (Paragraph 46).  Furthermore, Saito teaches a case where data is input into an entry field and a search button is operated, a list of stores belonging to an area corresponding to the input data is displayed. In addition, in a case where data is input into an entry field and the operation button is operated, a list of stores having a store name corresponding to the input data is displayed, specific to images to damage thresholds within the various stores/buildings affected by the event (Paragraph 62).
In regards to claim 10, Saito discloses the processor being configured to display the event (Paragraph 58).
In regards to claim 11, Saito teaches the processor being further configured to sort the read events including and displaying the sorted events based on at least one of the event levels (such as damage levels from the said event) (Paragraph 58).
In regards to claim 12, Saito discloses the processor being configured to display the event based on an event level of the event, i.e. damage levels from an earthquake, colored frames indicating blue for no damage, red for damage, and yellow for unknown are displayed in a state of being attached to an image for each of the surveillance cameras (Paragraph 58).

In regards to claim 14, Saito teaches the processor being configured to display the event by indicating a level of the event and a time of the event (Paragraphs 58, 59).
In regards to claim 15, Saito teaches the event attribute comprising an event level (Paragraph 58).
In regards to claim 16, Saito teaches the processor being configured in response to receiving s search requirement for a specific event level, retrieve and display an image having the specific event level or higher (Paragraph 62). Furthermore in response to receiving search requirements for the specific event level and a specific event duration, retrieve and display an image having the specific event level or higher and the event duration (Paragraphs 22, 34, 35, 40, 42, and 59).  Saito also teaches in response to receiving search requirements for the specific event level and a specific event frequency, retrieve and display an image having the specific event level or higher and the specific event frequency or higher, such as a predetermined earthquake to arrive and comparing the expected time of arrival to the captured images at the said time and determine if the frequency and damage of the images and the event correspond timely and accordingly (Paragraphs 48-50).

Claims 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 20180082413 A1) in view of Kein et al.(US 5909548), Liu (US 20170024998 A1) and Deng et al. (US 9454827 B2).
In regards to claim 17, Saito teaches an event capture and storage system comprising a processor and a memory (12) (Abstract; Paragraphs 29, 38; Claim 1).  Furthermore, Saito teaches the processor receiving images captured in a surveillance area (Paragraph 41) and further detect an event generated in the surveillance area (Paragraph 46).  Saito further teaches the storing in the memory an 
Saito teaches receiving a search request from a user in order to output the stored image corresponding to the event level satisfying the search request, link information matching the event level with the stored image is stored in the memory.  In other words, specific captured images are categorized and associated with event level(s).   For example in the occurrence of an earthquake, some images a calculated and categorized under “damaged”, other images may be categorized under “undamaged”, of which they may be retrieved accordingly.  Furthermore, in a case where data is input into an entry field and a search button is operated, a list of stores belonging to an area corresponding to the input data is displayed. In addition, in a case where data is input into an entry field and the operation button is operated, a list of stores having a store name corresponding to the input data is displayed, specific to images to damage thresholds within the various stores/buildings affected by the event (Paragraph 62); furthermore, Saito discloses more display techniques indicative of event levels associated with captured images (Paragraph 58).
Saito teaches the output of an alarm/warning for the detected event in response to determining that the event level satisfies the request level For example, the time of occurrence of an earthquake is specified in event information indicating the occurrence of an earthquake, and damage from an earthquake occurs immediately after the occurrence time. Thus, in a case where the event information indicating the occurrence of an earthquake is acquired, an image captured immediately before the time of occurrence of the earthquake may be selected as a reference image. In the event information indicating an emergency warning of a heavy rain, a windstorm, a snowstorm, or a heavy snow, rough occurrence time zones such as nighttime, early morning, daytime, or the like are often shown; in which case, when ensuring setting of an image indicating a situation during the normal time when damage does not occur as a reference image, it is preferable that an image captured before a predetermined time period (for example, 6 hours) from a reference time (for example, o'clock at midnight) corresponding to the event information is selected as the reference image to illustrate the damage and difference with respect to the occurred/occurring event (Paragraph 110). 
Manipulating the slide bar to the right causes the spot size to be increased. Sensitivity setting options for the light tool are provided at 2580. The sensitivity parameters for the light tool constitute the thresholds for determining whether the change over from dark to light or light to dark has taken place, or whether the illuminated area to be detected in the spot light mode is sufficiently bright to constitute an event to be detected. If the "default" switch area is actuated by the user, then threshold settings considered to be optimal by the designers of the VR/PC unit are applied. The sensitivity level can also be adjusted by the user by manipulating the slide bar provided at 2580. Moving the slide bar to the left decreases the sensitivity, which decreases the risk of false alarms, while also increasing the risk that significant events will not be noted. Sliding the slide bar to the right increases the sensitivity, thereby reducing the risk that significant events will go unnoted, but also increasing the risk of false alarms. The "ADV" switch area allows the user to access a dialog box in which the various sensitivity parameters are unbundled and can be set separately from each other (Column 88, lines 1-17), hence the sliding bar visually differentiates between a first event and mild occurring event versus an emergency event that warrants attention.  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Kein’s teaching with Saito’s teaching in order to effectively set and decipher event readings to further avoid false alarms according to the user’s settings.
Saito modified fails to teach the alarm output being at different frequency settings according to the user.  Liu on the other hand teaches a user operating a user interface 210 according to the frequency at which he/she wants to receive an alarm message (the frequency at which a notification is sent) to enter a set value that indicates the frequency at which a notification is sent. The processing unit 220 receives the set value from the user interface (Paragraph 26).  It would have been obvious to a person of ordinary 
Saito modified fails to teach the predetermined values being set to change depending on time.  Deng on the other hand teaches the reference/threshold value of an event luminance detection on images that is updated/changed over a period of time (as a function of time) (Column 6, lines 22-26).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Deng’s teaching with Saito modified’s teaching in order to being able to effectively monitor the surveillance.
In regards to claim 19, Saito teaches the processor being configured to allow the detected event for the output alarm to be designated as user’s interest event, i.e. the event information may be information input by a user operating the input apparatus 16 or the input operation unit of a portable apparatus on the basis of an input screen or the like displayed on the display apparatus 15 or the display unit of the portable apparatus, or may be information acquired through the communication unit 13 from a portable storage medium, another computer, or the like. For example, the event acquisition unit 22 may acquire the Earthquake Early Warning from the server of the Japan Meteorological Agency, or may acquire the Earthquake Early Warning through a user's input (Paragraph 47).
In regards to claim 20, based on the setup from claim 19, the processor is able to adjust the request level for the designated event (Paragraph 48), hence compares images captured before and after a reference time corresponding to the event information acquired by the event acquisition unit 22, among images stored in the image DB 17 for each store which is referred to by the reference unit 21. The "reference time corresponding to the event information" may be a time of occurrence of an event indicated by the event information, or may be a time at which the event information is acquired by the event acquisition unit 22. For example, the comparison unit sets the time of occurrence of an earthquake, indicated by an Earthquake Early Warning acquired as the event information, as the reference time (Paragraph 48).

Response to Arguments
Examiner has addressed applicant’s amendments under new grounds of rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826.  The examiner can normally be reached on Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 



/ANTHONY D AFRIFA-KYEI/             Examiner, Art Unit 2685                                  

/HAI PHAN/             Supervisory Patent Examiner, Art Unit 2685